Citation Nr: 0118051	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sclerosing 
cholangitis.

2.  Entitlement to service connection for sclerosing 
cholangitis secondary to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.





ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from January 1974 to 
December 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

Historically, in May 1989, the Board denied the appellant's 
original claim for service connection for sclerosing 
cholangitis on a direct basis.  This decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in April 1992, but dismissed as the Court found that 
it had no jurisdiction over the claim.  The record shows 
that, after the Court's dismissal, the appellant's original 
claims file was lost.  The current claims file is a 
reconstructed file.

The Board remanded the claims in July 1996 for further 
development, to include clarification of the issues on 
appeal.  During remand status, the issues were clarified as, 
first, whether new and material evidence had been submitted 
to reopen the claim for service connection for cholangitis 
and, second, entitlement to service connection for 
cholangitis secondary to herbicide exposure.  The case was 
thereafter returned to the Board.

In October 1999, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for cholangitis (on a direct basis), and 
that the claim for service connection for cholangitis 
secondary to herbicide exposure was not well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

In April 2000, the VA received a claim to reopen the issue of 
entitlement to service connection for cholangitis, presumably 
on both a direct and secondary basis.  A private medical 
statement dated May 1997 was submitted for this purpose, 
which indicated that "[a]ny number of toxins to include 
Agent Orange may be the principal cause of inducing his 
subsequent development of liver dysfunction..." and that the 
appellant's "medical records establish an absolute certainty 
to his inherent sensitivity to toxic materials that cause 
liver problems."  The physician concluded that the 
appellant's "current condition is a direct consequence of 
his exposure to duties in naval service."

In May 2000, the RO denied the claim to reopen the issue of 
service connection for sclerosing cholangitis on a direct 
basis, finding that new and material evidence had not been 
submitted; also the RO denied service connection for 
sclerosing cholangitis secondary to Agent Orange, finding 
that the claim was not well-grounded.  The appellant's 
attorney submitted a notice of disagreement with this 
decision in May 2000 and a Statement of the Case was issued 
in June 2000.  In June 2000, the RO received a substantive 
appeal, wherein the box for "BVA hearing in Washington, 
D.C." was marked.  On a separate form entitled "Appeal 
Hearing Options," the appellant checked spaces reflecting a 
desire for a local hearing at the RO before a hearing officer 
and, additionally, a hearing at the RO before member of the 
Board.  Essentially, the appellant requested three different 
hearings.

In September 2000, the appellant's attorney submitted a 
second private medical statement from the same physician, 
dated September 2000.  Therein, the physician stated that the 
appellant's exposure to Agent Orange may have contributed to 
his sclerosing cholangitis.

In October 2000, the RO reopened the claim for service 
connection for cholangitis; thereafter, the RO denied the 
claims as not well grounded.  A copy of this decision was 
issued to the appellant in November 2000.

In November 2000, a form with a space checked that indicated 
"I want to withdraw my hearing request" was received by the 
RO.  The appellant's attorney signed this form.
This case is now before the Board for consideration.  
Unfortunately, the Board may not proceed with a disposition 
of this case as there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This includes conducting a VA 
examination to determine whether the appellant has 
cholangitis and, if so, the date of onset of this liver 
disorder and whether it is related to disease or injury 
incurred in service, to include Agent Orange exposure.

Additionally, the Board observes that the appellant and his 
attorney require clarification on the rules governing hearing 
requests.  As indicated above, the appellant requested three 
different hearings and, thereafter, his attorney submitted a 
hearing request withdrawal.  The pertinent regulations 
provide as follows.  A hearing on appeal will be granted if 
an appellant, or his representative acting on his behalf, 
expresses a desire to appear in person.  38 C.F.R. § 20.700.  
However, a request for a hearing may withdrawn by an 
appellant only, and may not be withdrawn by his 
representative without the consent of the appellant.  
38 C.F.R. §§ 20.703(e), 20.704(e).  With this in mind, the RO 
should request that the appellant clarify whether he still 
desires a hearing on the issues appealed and, if so, the type 
of hearing so desired.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
appellant clarify whether he still desires 
a hearing on the issues appealed and, if 
so, the type of hearing so desired.

3.  The appellant should be scheduled for 
a VA examination to determine whether the 
appellant has cholangitis and, if so, the 
date of onset of this liver disorder and 
whether it is related to disease or injury 
incurred in service, to include Agent 
Orange exposure.  The claims folder along 
with a copy of this remand must be made 
available to the physician for review.  
The physician should provide a complete 
rationale for all opinions expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


